    Case 20-18488-MBK           Doc 619      Filed 01/04/21 Entered 01/04/21 15:02:55    Desc Main
                                           Document      Page 1 of 11



NOT FOR PUBLICATION

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)




  CONGOLEUM CORPORATION,
           Debtor.                                            Case No. 20-18488 (MBK)


 BATH IRON WORKS CORPORATION,                                 Adv. Pro. No. 20-01439 (MBK)

                Plaintiff,                                    Chapter 11

        v.                                                    Hearing Date: December 30, 2020
 CONGOLEUM CORPORATION,

                Defendant.




      Daniel Stolz                                        Warren A. Usatine, Esq.
      Genova Burns, LLC                                   Felice R. Yudkin, Esq.
      110 Allen Rd.                                       Rebecca W. Hollander, Esq.
      Suite 304                                           Cole Schotz, P.C.
      Basking Ridge, NJ 07920                             25 Main St.
      Counsel for Plaintiff Bath Iron Works               P.O. Box 800
                                                          Hackensack, NJ 07602
                                                          Counsel for Defendant Congoleum Corp.

      Catherine Steege, Esq.                              Eitan D. Blanc, Esq.
      Michael A. Doornweerd, Esq.                         Anthony R. Twardowski, Esq.
      Wade A Thomson, Esq.                                Earl M. Forte, Esq.
      Jenner & Block, LLP                                 Zarwin Baum Devito Kaplan Schaer Toddy
      353 N. Clark Street                                 2005 Market St., 16th Floor
      Chicago, IL 60654                                   Philadelphia, PA 19103
      Counsel for Plaintiff Bath Iron Works               Counsel for DVL, Inc. and DVL Kearny
                                                          Holdings, LLC

      Russell C. Silberglied, Esq.                        Larry D. Silver, Esq.
                                                      1
Case 20-18488-MBK        Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55           Desc Main
                                   Document      Page 2 of 11



 Richards, Layton & Finger, P.A.                      Amanda L. Rauer, Esq.
 One Rodney Square                                    Langsam Stevens Silver & Hollaender, LLP
 920 North King Street                                1818 Market Street, Suite 2430
 Wilmington, DE 19801                                 Philadelphia, PA 19103
 Counsel for Occidental Chemical Corp                 Counsel for Occidental Chemical Corp.


 Jeremy M. Campana, Esq.                              Jeffrey D. Prol, Esq.
 Thompson Hine LLP                                    Lowenstein Sandler
 3900 Key Center                                      One Lowenstein Drive
 127 Public Square                                    Roseland, NJ 07068
 Cleveland, Ohio 44114-1291                           Counsel for Creditor Committee
 Attorney for Ashland LLC, International
 Specialty Products Inc. and
 Givaudan Fragrances Corporation



                                  MEMORANDUM OPINION
        This matter comes before the Court on a Motion (ECF No. 483) filed by Debtor Congoleum

 Corporation (“Congoleum” or “Debtor”) seeking Entry of an Order Approving a Settlement

 Agreement (the “Settlement Motion”) pursuant to FED. R. BANKR. P. 9019 between the Debtor and

 Plaintiff Bath Iron Works Corporation (“BIW”). Numerous objections to the Settlement Motion

 were filed by third parties. The Court has fully considered the submissions of the parties and the

 arguments set forth on the record during the evidentiary hearing held on December 30, 2020,

 during which the Court heard testimony and oral argument. For the reasons set forth below, the

 Court declines to approve the settlement and declines to issue partial findings because to do so

 would amount to an inappropriate advisory opinion.

 I.     Background

        The factual background and procedural history of this matter are well known to the parties

 and will not be repeated in detail here. In relevant part, on December 31, 2003, the Congoleum



                                                 2
Case 20-18488-MBK         Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55              Desc Main
                                    Document      Page 3 of 11



 along with two affiliates, Congoleum Sales, Inc. and Congoleum Fiscal, Inc., (collectively,

 “Congoleum” or the “Debtor”) filed voluntary petitions for relief in the United States Bankruptcy

 Court for the District of New Jersey under chapter 11 of the Bankruptcy Code. The cases were

 jointly administered and captioned In re Congoleum Corporation, 03-51524 (KCF) (the “First

 Congoleum Bankruptcy”). In August 2009, the district court withdrew the reference and assumed

 authority over the proceedings in Case No. 09-cv-04371 (JAP). On June 7, 2010, the district court

 entered an order confirming the Debtor’s Fourth Amended Joint Plan of Reorganization (ECF No.

 664 in Case No. 09-cv-04371) (the “2010 Confirmation Order”).

        On July 13, 2020, Congoleum filed the instant bankruptcy proceeding. Shortly thereafter,

 on August 6, 2020, BIW filed an Adversary Complaint for Declaratory Judgment and Other Relief

 (Adv. Pro. No. 20-01439) (the “Adversary Proceeding”) seeking a declaratory judgment from this

 Court with respect to the meaning of findings in Paragraph 104 of the district court’s 2010

 Confirmation Order in the First Congoleum Bankruptcy. Specifically, BIW asks this Court to

 clarify that the district court’s finding in Paragraph 104 stating that BIW has “no responsibility for

 any of the liabilities of the Congoleum Flooring Business” means that BIW is not a successor to

 the Congoleum flooring business and not responsible for any liabilities of the Congoleum flooring

 Business, including environmental liabilities.




                                                   3
Case 20-18488-MBK          Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55               Desc Main
                                     Document      Page 4 of 11



 II.    Discussion

        This Court notes that the finding by the District Court in Paragraph 104 of the 2010

 Confirmation Order was required by the terms of a prior settlement and buyback agreement

 reached in 2006 during the First Congoleum Bankruptcy, between Congoleum and Century

 Indemnity Co. of N.A. (“Century”). Century had issued several excess insurance policies between

 1965- 1986 for liabilities, including asbestos and non-asbestos claims. The settlement and buyback

 agreement (the “Century Settlement”) provided for a $16.5 million sale of the excess insurance

 policies back to Century, free and clear and subject to a release of all past, present and future claims

 under the policies, including claims of additional insureds such as BIW.

        The issue as to the intent, meaning and enforceability of Paragraph 104 arises as a result of

 the litigation involving the objecting parties. Pertinently, on June 12, 2017, DVL, Inc. and DVL

 Kearny Holdings, LLC (collectively “DVL”) commenced litigation in the District of New Jersey

 against the Debtor and BIW, captioned DVL, Inc. & DVL Kearny Holdings, LLC v. Congoleum

 Corp. and Bath Iron Works Corp., Case No. 17-cv-04261 (KM-JBC) (the “DVL Lawsuit”). In the

 DVL Lawsuit, DVL seeks damages against the Debtor and others of over $19 million as a result

 of the need to remediate environmental contamination on property located in Kearny, New Jersey

 (the “Kearny Property”) that was previously owned by the Debtor and BIW. In that proceeding,

 DVL asserts causes of action under the Comprehensive Environmental Response, Compensation,

 and Liability Act, 42 U.S.C. § 9601 et. seq., (“CERCLA”) and the New Jersey Spill Compensation

 and Control Act (the “Spill Act”), as well as under New Jersey common law for public nuisance,

 negligence, strict liability/abnormally dangerous activity and unjust enrichment. Initially, DVL




                                                    4
Case 20-18488-MBK        Doc 619      Filed 01/04/21 Entered 01/04/21 15:02:55            Desc Main
                                    Document      Page 5 of 11



 sued only the Debtor; however, the Debtor impleaded BIW as a third-party defendant on theories

 of successor liability, and DVL amended its complaint to include BIW as a direct defendant. In

 the DVL Lawsuit BIW contends, among other arguments, that DVL’s claims against BIW are

 barred by res judicata, because the 2010 Confirmation Order in the First Congoleum Bankruptcy

 precludes liability against BIW.

        Also presently pending in the district court is a case captioned Occidental Chemical Corp.

 v. 21st Century Fox America, et al., Case No. 18-cv-11273 (MCA-JAD) brought by Occidental

 Chemical Corporation (“Occidental”) against over 100 defendants, including BIW (the

 “Occidental Lawsuit”). In that action, Occidental is seeking to recover costs that it alleges it has

 and will continue to incur as a result of the United States Environmental Protection Agency

 (“EPA”) identification of Occidental as the primary responsible party for alleged migration of

 discharged contaminants from various defendants’ properties to a site referred to as the Lower

 Passaic River, requiring remediation of sediments in the river. Occidental seeks to apportion that

 liability among numerous parties for alleged environmental contamination. On September 24,

 2019, BIW filed a third-party complaint in the Occidental Lawsuit against the Debtor. The

 Debtor’s and BIW’s successorship dispute arose just as it had in the DVL Lawsuit, with BIW and

 the Debtor eventually entering into a stipulation that “[r]esolution of the corporate successorship

 issues and claims between BIW and Congoleum in the underlying DVL Lawsuit will also resolve

 the corporate successorship issues and claims between BIW and Congoleum in [the Occidental

 Lawsuit].” ECF No. 936-1 in Case No. 18-cv-11273. The parties agreed to stay the proceedings

 between BIW and the Debtor in the Occidental Lawsuit pending the outcome of the DVL Lawsuit.




                                                  5
Case 20-18488-MBK         Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55               Desc Main
                                    Document      Page 6 of 11



        Throughout various legal proceedings, the Debtor has consistently asserted that BIW is

 responsible for the environmental liabilities based on a series of corporate restructurings in 1986

 (the “1986 Transactions”), wherein the Debtor’s and BIW’s common corporate parent, Congoleum

 Industries, Inc. underwent a multi-tier internal restructuring followed by separate sales (by

 merger). The Debtor’s position is that the Kearny Property was not an asset of the “Resilient

 Flooring Division” and, not transferred to the Debtor as part of the 1986 Transactions. The Debtor

 has contended that all liabilities not directly associated with the assets which were transferred (e.g.

 legacy environmental liabilities) were ultimately assigned to another related entity which merged

 into BIW, with BIW as the surviving corporation. The Debtor has asserted that nothing in the First

 Congoleum Bankruptcy, including the 2010 Confirmation Order or any statements made on the

 record in connection therewith, absolve BIW of the environmental liabilities.

        The parties to the adversary proceeding presently before this Court reached a settlement

 (the “Settlement”) with respect to the dispute as to the meaning and enforceability of Paragraph

 104 of the 2010 Confirmation Order. In general terms, the Settlement provides for a withdrawal

 of BIW’s $14.5 million proof of claim, and a $1 million payment by BIW to the bankruptcy estate.

 The parties also agreed to having this Court resolve the scope, intent, and enforceability of

 Paragraph 104 in a summary fashion on an agreed evidentiary record. The Settlement further

 provides that at the hearing on this Settlement Motion, BIW would have the burden of proof with

 regard to the findings and conclusions set forth in the proposed Approval Order. If, after

 considering BIW’s evidence and the evidence of any party objecting to this Settlement Motion,




                                                   6
Case 20-18488-MBK         Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55              Desc Main
                                    Document      Page 7 of 11



 the Court were to find the facts as presented as by BIW, and the Court were to determine that it

 can enter an order approving the Settlement Motion, then the Settlement would become effective.

        Objections to the Settlement Motion have been made by several non-parties to the

 litigation, including: DVL, Occidental, Ashland LLC, and Giavudan Fragrances (collectively, the

 “Objectors”). In contrast, the Unsecured Creditors Committee supports the Settlement in all

 respects.

        Prior to engaging in an analysis, as it did during the evidentiary hearing and oral argument

 held on December 30, 2020, the Court clarifies what is—and what is not—being sought from the

 Court in approving this settlement:

    1. The Court is not determining whether BIW or any defendant in the pending DVL or
       Occidental Lawsuits has liability in those lawsuits under any of the asserted causes of
       action. Rather, the Court is being asked to rule upon whether the bankruptcy court or
       district court in the First Congoleum Bankruptcy, did find that BIW is not a successor with
       respect to the Congoleum flooring business as defined in the Century Settlement and used
       thereafter by the parties and the courts;

    2. The Court is also being asked to rule on whether the bankruptcy court or district court did
       find that BIW had no liability for any claims, including environmental claims, arising out
       of the Congoleum flooring business; and finally,

    3. If there were such findings by the bankruptcy and district court in the First Congoleum
       Bankruptcy, this Court is being asked to rule on whether the findings are accorded—and
       were intended to be accorded—res judicata and preclusive effect on third parties, including
       the Objectors herein.

        Significantly, this Court is not being asked to rule upon or consider whether such findings,

 if made, were correct or should have been made on the record presented at the time. The Court’s

 inquiry is limited to whether the underlying issues were actually litigated in front of the bankruptcy

 and district courts, whether the issues were essential to a resolution of the disputes pending before




                                                   7
Case 20-18488-MBK         Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55              Desc Main
                                    Document      Page 8 of 11



 those courts, and whether third parties received adequate notice of the courts’ intent to so rule,

 consistent with due process.

        This Court notes that from nearly the moment at which BIW and Congoleum announced

 the proposed Settlement on the eve of the Debtor’s 363 sale of its assets, DVL and other Objectors

 have contested the Court’s jurisdiction, as well as the constitutional and statutory authority to rule

 on either the Settlement or the scope, meaning and enforceability of the pertinent portions of the

 bankruptcy and district court orders. Needless to say, DVL also challenges BIW’s position with

 regard to the scope and enforceability of the findings made by the bankruptcy and district courts.

 III.   Analysis

        The Court is cognizant that the Settlement Motion and proposed Settlement is somewhat

 unusual, in that this Court is not being asked to approve a settlement where the parties have reached

 an agreement on contested issues or look to avoid a judicial resolution of the underlying issues.

 Rather, the Court is being asked by the parties to the adversary proceeding, as part of a settlement,

 to resolve the disputed issued upon an agreed factual record. In exchange for consenting to such

 a process, the bankruptcy estate has agreed to accept a $1 million payment and withdrawal of

 BIW’s proof of claim in the amount of $14 million. Such consideration, however, is dependent

 upon the Court making findings favorable to BIW. If that fails, there will be no claim withdrawal

 or payment and, thus, no settlement. The unusual nature of the settlement gives rise to a procedural

 and substantive roadblock for the Court. In the event, the Court is not prepared to make all of the

 requested findings required under the Settlement, based upon any of the raised objections, there

 can be no settlement as presented and the pending adversary proceeding would continue—either




                                                   8
Case 20-18488-MBK         Doc 619     Filed 01/04/21 Entered 01/04/21 15:02:55               Desc Main
                                    Document      Page 9 of 11



 in this Court or the District Court. Consequently, if this Court were to make any findings or rulings

 apart from simply denying the Settlement, the ruling would have no effect on the parties’ litigation

 positions in this adversary proceeding apart from possibly revealing this Court’s thought process

 on the parties’ respective positions. A court’s thoughts on a dispute can have no binding effect

 unless they are in the form of a final judgment, after the parties have actually litigated the issues.

 That will not happen here with a denial of the Settlement; rather, the litigation continues. Any

 decision by this Court would be at best an advisory opinion.

        Article III of the Constitution restricts the Judicial Power of the United States to “cases”

 and “controversies,” and prevents federal courts from deciding “questions that cannot affect the

 rights of litigants in the case before them.” Unalachtigo Band of the Nanticoke Lenni Lenape

 Nation v. Corzine, 606 F.3d 126, 129 (3d Cir. 2010) (quoting North Carolina v. Rice, 404 U.S.

 244, 246, 92 S. Ct. 402, 30 L.Ed.2d 413 (1971)) (internal quotations omitted). In a bankruptcy

 context, the Third Circuit has determined that an opinion is not advisory where it actually

 invalidates a clause, orders a party to do something, or otherwise resolves the parties' litigation. In

 re Lazy Days' RV Ctr. Inc., 724 F.3d 418, 421–22 (3d Cir. 2013) (citing In re McDonald, 205 F.3d

 606, 609 (3d Cir. 2000)). To the extent a bankruptcy opinion does “nothing to resolve whether

 . . . courts would be required to abide by it, . . . the opinion ha[s] no legal effect” and is merely

 advisory. Id. at 422 (citing In re Martin's Aquarium, Inc., 98 Fed. App’x 911, 912 (3d Cir. 2004)).

        This Court finds the factual circumstances in In re Cubic Energy, Inc., 587 B.R. 848 (D.

 Del. 2018) analogous to the case presently before the Court. In Cubic Energy, the movants filed

 a motion seeking the bankruptcy court’s interpretation and enforcement of the confirmed plan of




                                                   9
Case 20-18488-MBK         Doc 619 Filed 01/04/21 Entered 01/04/21 15:02:55                   Desc Main
                                 Document    Page 10 of 11



 reorganization. Specifically, the movants sought particular holdings from the bankruptcy court

 and clarification regarding who and what was released in the plan of reorganization, with the

 intention of then using those holdings to assist in litigations pending in another court. After noting

 that the request had been improperly brought by motion, the bankruptcy court declined to opine

 on the merits of the request—observing that to do so would run afoul of the proscription on

 advisory opinions. In re Cubic Energy, Inc., 587 B.R. at 856-57 (observing that the motion before

 it did not ask the court “to strike a provision in the Cubic Plan, prevent ongoing litigation, or force

 the parties to do something;” therefore, “[a] review of the Motion on the merits would not have a

 ‘judicial effect on the outcome of . . . future . . . proceedings,’ leading the Court to the conclusion

 that declaratory relief is not appropriate at this stage”) (quoting Coffin v. Malvern Fed. Sav. Bank,

 90 F.3d 851, 854 (3d Cir. 1996)). This Court acknowledges the different procedural posture of

 Cubic—the request in Cubic was brought by motion whereas here the parties filed an adversary

 proceeding—nevertheless, this Court finds the analysis in Cubic persuasive.

        This Court is not prepared to overrule all the objections to the Settlement and, as a

 corollary, cannot make all the requested findings sought by BIW. The Settlement, as presented, is

 not approved. The Court elects not to provide its reasoning or to make partial findings since to do

 so would have neither a binding effect nor resolve the pending adversary litigation, and, thus,

 would be little more than an inappropriate advisory opinion. See In re Cubic Energy, Inc., 587

 B.R. at 857 (“Because any further determination would counter the analysis above, the Court

 declines to review the parties’ remaining procedural and substantive arguments.”); see also, Coffin,

 90 F.3d 851; Step–Saver Data Systems, Inc. v. Wyse Technology, 912 F.2d 643 (3rd Cir. 1990).




                                                   10
Case 20-18488-MBK         Doc 619 Filed 01/04/21 Entered 01/04/21 15:02:55                Desc Main
                                 Document    Page 11 of 11



 Moreover, the Court is disinclined to tip the scales in favor of any party to pending litigation by

 issuing partial findings. The Court may, nonetheless, issue such findings as part of a ruling on any

 dispositive motion brought before the Court in the pending adversary proceeding.

 IV.    Conclusion

        For the reasons set forth above, the Court declines to approve the Settlement and the

 Settlement Motion is DENIED. The Court will enter a form of Order consistent with this Opinion.




 Dated: January 4, 2021




                                                 11
